DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 15/501,803, filed on February 3, 2017.  However, no English language translation of the priority document has been received in this application or in the parent application.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 show(s) modified forms of construction in the same view.  Specifically, Fig. 1 shows two positions of the pedal (2) within the same figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 1 reads “Device for passive therapeutic” but is suggested to read --A device for passive therapeutic-- to conform to current US practice.
Claim 1 line 2 reads “limbs, having one pedal” but is suggested to read --limbs, comprising one pedal-- to conform to current US practice.
Claim 1 line 10 reads “surface whereas” but is suggested to read --surface, whereas-- for grammatical flow.
Claim 1 line 12 reads “of a vertical α with” but is suggested to read --of a vertical axis with-- for proper grammatical sentence structure.
Appropriate correction is required.

Claim Interpretation
The Examiner notes that claim 1 line 2 includes the transitional phrase “having.”  For the purposes of examination, the term “having” will be interpreted to be open claim language akin to the term “comprising;” as the specification does not appear to exclude the inclusion of other components to those recited.  See MPEP § 2111.03 Section IV.
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “drive mechanism arranged in the drive housing to create a forced swinging movement of the pedal” of claim 1 lines 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the “drive mechanism” is being interpreted in accordance with Page 6 lines 28-35 of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, lines 1-2 recite the limitation “especially for plantar and dorsal flexions of lower limbs,” which renders the claim indefinite for utilizing “range within a range” language.
Regarding claim 1¸ line 4 recites the limitation “the side wall,” which lacks antecedent basis in the claim.
Regarding claim 1, line 5 recites the limitation “a side wall,” which renders the claim unclear.  It is unclear if this is the same or a different side wall from that recited in line 4.
Regarding claim 1, line 8 recites the limitation “the axis,” which lacks antecedent basis in the claim.
Regarding claim 1, line 12 recites the limitation “the intersection,” which lacks antecedent basis in the claim.
Regarding claim 1, lines 13-15 recite the limitation “created by perpendicular projection of an ankle joint of a foot to the pedal,” which renders the claim unclear.  The limitation seeks to define a portion of the invention by an interaction between the ankle and the pedal.  However, every individual person’s ankle is shaped and sized differently, and each person may place their foot in a slightly different position on the pedal.  Therefore, the metes and bounds of the claims are indefinite.
Regarding claim 1, line 17 recites the limitation “the outer diameter,” which lacks antecedent basis in the claim.
Regarding claim 2, lines 2-3 recite the limitation “the inclination,” which lacks antecedent basis in the claim.
Regarding claim 2, line 3 recites the limitation “the base,” which lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 1 recites the limitation “created by perpendicular projection of an ankle joint of a foot to the pedal” in lines 13-15.  It appears that the Applicant positively relates the ankle to the vertical axis.
In the above claims, it appears the human body (i.e. the ankle) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 4,862,875 to Heaton (herein Heaton).
Regarding claim 1, Heaton discloses a device for passive therapeutic exercise (leg exerciser 10, Fig. 1), especially for plantar and dorsal flexions of lower limbs (the feet work in plantar/flexion motion, Col. 4 lines 24-32, Fig. 2), having one pedal for swinging motion of a foot (pedal 12, Fig. 2), the pedal arranged on the side wall of a drive housing (pedal 12 is supported on axis 16 which extends from the sidewall of centre panel H of the box, Figs. 1-2, the box being formed from base A, back B, sides C, front D, top E, centre panel H, and cavities J, Col. 4 lines 3-12, Fig. 1, a sidewall being interpreted as any wall of the box) and pivotally mounted on a swinging shaft (pedal 12 is mounted on axis 16, Fig. 2) extending from a side wall of the drive housing (axis 16 extends from the side wall of centre panel H, Figs. 1-2), the swinging shaft coupled with a drive mechanism (axis 16 is connected through pedal 12 to the crank 54, crankshaft 52, gearbox 46 and motor 42 which together form the drive mechanism, Col. 5 lines 14-22, Fig. 3) arranged in the drive housing to create a forced swinging movement of the pedal around the axis of the swinging shaft (pedal 12 is forcibly swung around axis 16 by the drive mechanism, Fig. 3), the pedal having an upper contact surface (the surface of pedal 12 facing upwards in the view of Fig. 1), whereas the axis of swinging of the pedal is arranged under the upper contact surface of the pedal and under the intersection of a vertical with the upper contact surface of the pedal (axis 16 is disposed under the pedal 12, Fig. 2), created by perpendicular projection of an ankle joint of a foot to the pedal (the user may place their foot at any position on the pedal, therefore the ankle may be disposed over the axis 16), the contact surface of the pedal creating support of the foot for a movement of the foot around the outer diameter of a circle having a center in the axis of swinging of the pedal (the pedal 12 supports the foot to rotate around a circle centered on axis 16, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Heaton in view of US Pat. 2,674,242 to Bierman (herein Bierman).
Regarding claim 2, Heaton discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Heaton does not disclose wherein the drive housing is provided with outriggers for adjusting the inclination of the drive housing towards the base.
However, Bierman teaches an exerciser having an adjustment mechanism including a board (12, Fig. 1), a base (16, Fig. 1), and a hinge (14, Fig. 1) pivotably connecting the rear edge of board (12) to the rear edge of base (16).  The angular position of the base (16) is adjustably set by a pair of perforated, stiff, flat strips (18, Fig. 1), i.e. outriggers, located on opposite sides of the base (16) and board (12) (see Bierman Col. 3 lines 47-58).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heaton’s housing box to provide an adjustment mechanism at the bottom surface of the device as taught by Bierman in order to facilitate the user adjusting the angle of the exercise device for maximum comfortability during use.  Note, the modified device of Heaton will have the wheel located at the bottom surface since it is necessary for the wheel to work properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,616,416 to Gillmeier, US 2010/0228168 to Xu, US 2010/0036296 to Sancho Serrats, US 4,842,265 to Kirk, US 4,921,243 to Weidmann, US 6,217,488 to Bernardson, US 5,178,596 to McIntire, US 5,851,166 to Bernardson, US 5,468,217 to Garcia et al, and CH 682049 to Grotenhuis each recite a power driven, foot and ankle exerciser device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785